 


113 S1847 : To provide for the redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security Studies. 
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS1st Session
S. 1847
IN THE HOUSE OF REPRESENTATIVES

December 19, 2013
Referred to the Committee on Armed Services

AN ACT
To provide for the redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security Studies. 


1.Redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security Studies
(a)RedesignationThe Department of Defense regional center for security studies known as the Asia-Pacific Center for Security Studies is hereby renamed the Daniel K. Inouye Asia-Pacific Center for Security Studies.
(b)Conforming amendments
(1)Reference to regional centers for security studiesSubparagraph (B) of section 184(b)(2) of title 10, United States Code, is amended to read as follows:

(B)The Daniel K. Inouye Asia-Pacific Center for Security Studies..
(2)Acceptance of gifts and donationsSubparagraph (B) of section 2611(a)(2) of such title is amended to read as follows:

(B)The Daniel K. Inouye Asia-Pacific Center for Security Studies..
(c)ReferencesAny reference to the Department of Defense Asia-Pacific Center for Security Studies in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Daniel K. Inouye Asia-Pacific Center for Security Studies.
Passed the Senate December 17, 2013.Nancy Erickson,Secretary
